                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                              NO. 5:19-CR-356-D-1


UNITED STATES OF AMERICA                        )
                                                )
v.                                              )
                                                )        ORDER TO SEAL
                                                )
JAMES NATHAN CRAWFORD, JR,                      )
          Defendant.                            )


       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Motion to Continue Sentencing (D.E. 155) in the above captioned matter, be sealed until

such time as requested to be unsealed by the Defendant.




       This the   2-1    day of   M, Q.Jl cl.       , 2020.




                                       JA  s C. DEVER, III
                                       UNITED STATES DISTRICT JUDGE
